           Case 5:19-cr-00372-F Document 599 Filed 03/25/21 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA
 UNITED STATES OF AMERICA,                  )
                                            )
               Plaintiff,                   )
                                            )
 -vs-                                       )     Case No. CR-19-372-F
                                            )
 JOEL RENDON, MARIO JAQUES                  )
 and JACKIE KNIGHT,                         )
                                            )
               Defendants.                  )

 UNITED STATES OF AMERICA,                  )
                                            )
               Plaintiff,                   )
                                            )
 -vs-                                       )     Case No. CR-19-373-F
                                            )
 GONZALO BAEZA, EDUARDO                     )
 ROSALES and WILLIE POTTER,                 )
                                            )
               Defendants.                  )


               FINDINGS PURSUANT TO SPEEDY TRIAL ACT

        On March 22, 2021, the court set these cases for trial on the August, 2021 jury
trial docket. By way of background, the court entered an order on January 5, 2021,
striking the trial for the reasons stated in that order. The court stated in the January
5 order that it would “hold a scheduling conference as soon as the pandemic situation
has clarified to the point that further scheduling can be accomplished with reasonable
confidence.” Consistent with that, a scheduling conference was held on March 22.
The court heard representations of defense counsel as to the scheduling-related needs
of counsel, as determined in light of the defendants’ right to effective assistance of
             Case 5:19-cr-00372-F Document 599 Filed 03/25/21 Page 2 of 4




counsel. The court credits those representations and adopts those representations as
its findings. Accordingly, this order is entered pursuant to the applicable provisions
of the Speedy Trial Act, as more fully set forth below.
          Ends of justice. The relevant provisions of the Speedy Trial Act, specifically
18 U.S.C. § 3161(h)(7)(A), exclude from the speedy trial calculation any period of
delay resulting from a continuance granted by any judge if the judge finds that the
ends of justice served by taking such action outweigh the best interest of the public
and the defendant in a speedy trial. The court quite easily finds that the ends of
justice are served by continuing the trial of this case1 to the August jury docket, so
as to allow the defendants to properly prepare their defenses to the charges in the
indictment and that the ends of justice outweigh the best interest of the public and
the defendants in a speedy trial. The court further finds that the resulting period of
delay is excludable for purposes of the Speedy Trial Act, under 18 U.S.C. § 3161(h)
(7), on the basis that the failure to grant a continuance would deny counsel for
defendants the time reasonably necessary for effective preparation, taking into
account the exercise of due diligence.
          Pandemic. Aside from the foregoing considerations, and on the basis of the
threat the pandemic poses to the health of the public, litigants (including criminal
defendants), jurors, witnesses, officers of the court, court staff and other individuals
whose responsibilities normally entail direct personal involvement with proceedings
in this court, the court also quite easily finds that the ends of justice served by taking
this action outweigh the best interest of the public and the defendants in a speedy
trial. The recent decrease in the incidence of COVID infections (and in the positivity
rate) in the geographic area from which this court draws its jury pool, while




1
    For convenience, these cases are referred to in the singular.

                                                   2
         Case 5:19-cr-00372-F Document 599 Filed 03/25/21 Page 3 of 4




promising, does not substantially alleviate the concerns attendant to a trial of this
case within the next four months.
      Under the Sixth Amendment, and aside from Speedy Trial Act considerations,
the court, in the discharge of its duty to protect the defendants’ constitutional right
to a speedy trial, takes into account: (1) the length of the delay, (2) the reason for
the delay, (3) whether the defendants have asserted their right to a speedy trial, and
(4) whether the delay will prejudice the defendants. Barker v. Wingo, 407 U.S. 514,
530 (1972). Taking these factors into account, the court finds that the delay attendant
to setting this case for trial on the August docket is compellingly justified for the
public health reasons referred to above.
      The court is aware of no circumstances, specific to this case, that would
suggest that the delay contemplated by this order will be prejudicial to the
defendants. To the contrary, and to take but one example, the court opines that it
would be prejudicial to the defendants, and potentially violative of the defendants’
constitutional right to effective assistance of counsel, to put defendants’ counsel in
the position of having to prepare for trial–with the necessity of personal interaction
with witnesses and others–in the face of the serious health risks which remain
prevalent in the community. In this regard, the court notes the Statement of
Principles adopted by the Executive Committee of the National Association of
Criminal Defense Lawyers. That document states, as relevant here:
      4.      Criminal Proceedings Require That Conditions Are Restored
      That Ensure Defense Counsel Can Meet Their Sixth Amendment
      Obligations, Including the Conditions Necessary for Robust, Ethical
      Attorney-Client Relationships.
      . . . .
      Conflict-free representation is not possible when defense counsel are
      placed at risk of infection and fear contagion. Fear of transmission on
      the part of client or counsel fatally undermines the trust and
      communication necessary to establish and maintain an attorney-client
      relationship. The accused cannot make intelligent and informed

                                           3
            Case 5:19-cr-00372-F Document 599 Filed 03/25/21 Page 4 of 4




        choices, including the decision to plead guilty, absent such a
        relationship.

        5.     Criminal Proceedings Require That Conditions Are Restored
        That Ensure Effective Representation by Conflict-Free Defense
        Counsel. Criminal proceedings require that defense counsel are able to
        meet their Sixth Amendment obligations including defense
        investigation and representation free of conflicts, including balancing
        personal health concerns against the needs of representation. Such
        representation is not possible where defense counsel and others, such
        as the families and staff of defense counsel, are placed at risk of
        infection.

        The court also expresses its expectation and confidence that the government
and its agents will take no action which, by virtue of the passage of time, would
impair the defendants’ right to effective assistance of counsel and to a fair trial. By
the same token, the court expresses its expectation and confidence that counsel for
the defendants will, without delay, bring to the attention of the court any actual or
impending developments or circumstances which would, as a result of the delay
contemplated by this order, jeopardize the constitutional or statutory rights of the
defendants.
        IT IS SO ORDERED this 25th day of March, 2021.




19-0373p044.docx




                                          4
